Exhibit 10.38

 

AGREEMENT REGARDING AMENDMENTS TO AND CONSENTS REGARDING LOAN DOCUMENTS

 

This AGREEMENT REGARDING AMENDMENTS TO AND CONSENTS REGARDING LOAN DOCUMENTS
(this “Amendment Agreement”), dated as of October 22, 2008, is between
SHENANDOAH TELECOMMUNICATIONS COMPANY (the “Borrower”) and COBANK, ACB
(“CoBank”).

 

RECITALS

 

WHEREAS, the Borrower and CoBank are parties to that certain Second Amended and
Restated Master Loan Agreement, dated as of November 30, 2004 (as amended by
that certain letter agreement, dated as of October 26, 2007 and as further
amended, modified, supplemented, extended or restated from time to time, the
“MLA”), as supplemented by that certain Term Supplement to the Master Loan
Agreement, dated as of June 22, 2001, providing for a loan in the amount of
$45,965,689.85 (as amended by that certain First Amendment to Term Supplement,
dated as of September 1, 2001, that certain Second Amendment to Term Supplement,
dated as of November 30, 2007 and as further amended, modified, supplemented,
extended or restated from time to time, the “Term Supplement”), and that certain
Third Supplement to the Master Loan Agreement, dated as of November 30, 2004,
providing for a reducing revolving loan of up to $15,000,000.00 (as amended by
that certain letter agreement, dated as of July 1, 2007 and as further amended,
modified, supplemented, extended or restated from time to time, the “Third
Supplement”; the MLA, as supplemented by the Term Supplement and the Third
Supplement, collectively, the “Loan Agreement”), in each case, by and between
the Borrower and CoBank;

WHEREAS, as security for the Borrower’s obligations under the Loan Agreement,
the Borrower executed and delivered that certain Second Amended and Restated
Pledge Agreement, dated as of November 30, 2004 (as amended, modified,
supplemented, extended or restated from time to time, the “Pledge Agreement”),
pursuant to which the Borrower granted to CoBank a security interest in and lien
on the property described therein;

 

WHEREAS, the Borrower and CoBank are entering into that certain Fourth
Supplement to the Amended and Restated Master Loan Agreement, dated as of even
date herewith (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Fourth Supplement”), providing for a new
delayed draw term loan in the amount of $52,000,000.00;

 

WHEREAS, in connection with the execution of the Fourth Supplement, the Borrower
and CoBank have agreed to certain amendments to the Loan Agreement and Pledge
Agreement, as set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Amendment Agreement, the Borrower and CoBank each hereby agrees as
follows:

 

 

 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

SECTION 1.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

SECTION 2.  Subsection 6(D) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

 

Financial Statements, Budgets, Projections, Etc. All financial statements of the
Borrower and any of the Subsidiaries submitted to CoBank in connection with the
Loans present fairly in all material respects the financial condition of such
entity to which such statements relate and the results of such entity’s
operations for the periods covered thereby, and are prepared in accordance with
generally accepted accounting principles (“GAAP”) consistently applied (except,
in the case of unaudited financial statements, for the omission of footnotes,
other schedules and the effect of normal year-end audit adjustments). All
budgets, projections, feasibility studies, and other documentation submitted to
CoBank in connection with the Loans, by or on behalf of the Borrower or any of
the Subsidiaries were based upon assumptions that were believed to be reasonable
at the time submitted, and as of the date of such Supplement, no fact has come
to the attention of the Borrower, and no event or transaction has occurred,
which would cause any assumption made therein not to be reasonable.

SECTION 3.  Subsection 6(K) of the MLA is hereby amended by inserting “(as
defined in the Second Amended and Restated Pledge Agreement, dated as of
November 30, 2004, by and between CoBank and the Borrower (as amended, modified,
supplemented, extended or restated from time to time, the “Stock Pledge
Agreement”) and in any other pledge agreement entered into by CoBank and the
Borrower or any Pledged Subsidiary to secure the obligations of the Borrower to
CoBank under the Loan Documents (each, as amended, modified, supplemented,
extended or restated from time to time, collectively, the “Other Pledge
Agreements”); the Stock Pledge Agreement and the Other Pledge Agreements,
collectively, the “Pledge Agreement”)” after the term “Pledged Subsidiary”.

SECTION 4.  Subsection 6(N) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

 

Subsidiaries. Except as otherwise permitted by the Loan Documents and with
respect to which CoBank has received written notice, the Borrower has no direct
subsidiaries other than as set forth on Schedule 6(N) to this Agreement. Except
as otherwise permitted by the Loan Documents and with respect to which CoBank
has received written notice, the Borrower is the registered (if applicable) and
beneficial owner, directly or indirectly, of the specified percentage of the
shares of issued and outstanding capital stock or the membership interest, as
applicable, of each of the Subsidiaries as set forth on Schedule 6(N), which
stock or membership interest is owned free and clear of all liens, warrants,
options, rights to purchase, rights of first refusal and

 

2



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

other interests of any person (except for liens granted to CoBank under the Loan
Documents) and which has been duly authorized and validly issued and is fully
paid and non-assessable.

SECTION 5.  Subsection 7(A) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

 

(A) Existence. Preserve and keep in full force and effect its corporate or
limited liability company existence and good standing in the jurisdiction of its
incorporation or formation, and its qualification to transact business and good
standing in all places in which the failure to be so qualified or in good
standing could reasonably be expected to have a Material Adverse Effect;
provided, that this Subsection 7(A) shall not prohibit the merger or dissolution
of any Subsidiary otherwise permitted hereunder.

SECTION 6.  Subsection 7(M) of the MLA is hereby amended by amending and
restating such Subsection to read in its entirety as follows:

Capitalization. Acquire capital in CoBank in such amounts and at such times as
CoBank may from time to time require in accordance with its Bylaws and Capital
Plan (as each may be amended from time to time), except that the maximum amount
of capital that the Borrower may be required to purchase in connection with a
Loan may not exceed the maximum amount permitted by the Bylaws at the time the
Supplement relating to such Loan is entered into or such Loan is renewed or
refinanced by CoBank. The rights and obligations of the parties with respect to
such capital and any patronage or other distributions made by CoBank shall be
governed by CoBank’s Bylaws and Capital Plan (as each may be amended from time
to time).

SECTION 7.  Subsection 8(A)(1) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

Borrowings.Create, incur, assume, or allow to exist, directly or indirectly, any
Indebtedness except for (i) Indebtedness to CoBank, (ii) Indebtedness under
purchase money security agreements and Capital Leases (“Purchase Money
Indebtedness”), the aggregate principal amount of which does not exceed
$15,000,000 in the aggregate for the Borrower and its subsidiaries at any one
time, (iii) obligations to any Pledged Subsidiary, and (iv) other unsecured
Indebtedness not to exceed $10,000,000 in the aggregate principal amount for the
Borrower and its subsidiaries at any one time.

SECTION 8.  Subsection 8(B)(1) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

 

3



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

Borrowings.   Create, incur, assume, or allow to exist, directly or indirectly,
any Indebtedness except for (i) Indebtedness to CoBank, (ii) Purchase Money
Indebtedness, the aggregate principal amount of which does not exceed
$15,000,000 for the Borrower and its subsidiaries at any one time, (iii)
Indebtedness to the Borrower or any other Pledged Subsidiary, (iv) Indebtedness
of Shenandoah Telephone Company to the Rural Utilities Service (the “RUS”)
outstanding on November 30, 2004 or incurred pursuant to any RUS loan commitment
in effect on November 30, 2004, and (v) other unsecured Indebtedness not to
exceed $10,000,000 in the aggregate principal amount for the Borrower and its
subsidiaries at any one time.

SECTION 9.  Clause (viii) of Subsection 8(A)(2) of the MLA is hereby amended by
amending and restating such clause to read in its entirety as “(viii)
[reserved]”.

SECTION 10.  Subsection 8(A)(3) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

Fundamental Changes. (i) Merge or consolidate with any other entity, or acquire
all or substantially all of the assets or ownership interests of any person or
entity, provided that (a) the Borrower and the Pledged Subsidiaries may without
the consent of CoBank acquire, in the aggregate, all or substantially all of the
assets or ownership interests of any person or persons or entity or entities, so
long as after giving effect to such asset or ownership interest acquisitions,
(x) the Borrower in each case is in compliance on a pro forma basis with the
covenants set forth in Subsections 7(J) through 7(L) hereof and (y) in the case
of an acquisition of all or substantially all of the ownership interests of an
entity, the Borrower is in compliance with clause (ii) of this Subsection
8(A)(3), and (b) any Pledged Subsidiary that owns no material assets shall be
permitted to merge into the Borrower so long as the Borrower is the surviving
entity, (ii) form or create any subsidiary or affiliate (a) in the case of a
corporation, other than in compliance with the provisions of Section 2 of Stock
Pledge Agreement, and (b) in the case of a limited liability company,
partnership or other legal entity not constituting a corporation, unless the
Borrower first enters into a pledge agreement substantially similar to the Stock
Pledge Agreement relevant to such form of entity and such formation or creation
is in compliance with the provisions of such pledge agreement; provided,
however, that the requirements of this clause (b) shall not be applicable until
the Borrower acquires, directly or indirectly, fifty percent (50%) or more of
the ownership interests of such limited liability company, partnership or other
legal entity, (iii) commence operations under any other name, organization, or
entity, including any joint venture or (iv) issue any additional capital stock
other than to the Borrower.

SECTION 11.  Subsection 8(B)(3) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

 

4



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

Fundamental Changes. (i) Merge or consolidate with any other entity, or acquire
all or substantially all of the assets or ownership interests of any person or
entity, provided that (a) the Borrower and the Pledged Subsidiaries may without
the consent of CoBank acquire, in the aggregate, all or substantially all of the
assets or ownership interests of any person or persons or entity or entities, so
long as after giving effect to such asset or ownership interest acquisitions,
(x) the Borrower in each case is in compliance on a pro forma basis with the
covenants set forth in Subsections 7(J) through 7(L) hereof and (y) in the case
of an acquisition of all or substantially all of the ownership interests of an
entity, the Pledged Subsidiaries are each in compliance with clause (ii) of this
Subsection 8(B)(3), (b) any Pledged Subsidiary shall be permitted to merge,
consolidate, or transfer all or substantially all of its assets to any other
Pledged Subsidiary, and (c) any Pledged Subsidiary that owns no material assets
shall be permitted to merge into the Borrower so long as the Borrower is the
surviving entity, (ii) form or create any subsidiary or affiliate, unless such
Pledged Subsidiary firsts enters into a pledge agreement substantially similar
to the Stock Pledge Agreement relevant to the form of entity to be formed or
created and such formation or creation is in compliance with the provisions of
such pledge agreement; provided, however, that the requirements of this clause
(ii) shall not be applicable until the Borrower and any Pledged Subsidiary
acquires, directly or indirectly, in the aggregate fifty percent (50%) or more
of the ownership interests of such legal entity, (iii) commence operations under
any other name, organization, or entity, including any joint venture or (iv)
issue any additional capital stock other than to the Borrower.

SECTION 12.  Subsection 8(A)(4) of the MLA is hereby amended by replacing the
word “Sell” in the first line thereof with the phrase “Except as permitted
pursuant to Subsection 8(A)(3), sell”.

SECTION 13.  Subsection 8(B)(4) of the MLA is hereby amended by replacing the
word “Sell” in the first line thereof with the phrase “Except as permitted
pursuant to Subsection 8(B)(3), sell”.

SECTION 14.  Subsection 8(A)(8) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

(8) Distributions. Make, declare or pay, directly or indirectly, any dividend or
other distribution of assets (other than any dividend or other distribution to
the extent payable in capital stock of the Borrower that is not a Disqualified
Stock (as hereinafter defined)) to shareholders of the Borrower, or retire,
redeem, purchase or otherwise acquire for value any capital stock of the
Borrower (collectively, the “Distributions”); provided, that the Borrower may
declare or pay a Distribution in any fiscal year in an aggregate amount (the
“Maximum Annual Distribution”) equal to the greater of (x) $10,000,000 or (y)
100% of the immediately preceding fiscal year’s aggregate after-tax consolidated
net income of the Borrower, if and only if, no Potential Default or Event of

 

5

 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

Default then exists and no violation of Sections 7(J) through 7(L) hereof will
result after giving effect to any such Distribution; provided, further, if in
any fiscal year ending on or after December 31, 2008, the Borrower does not make
Distributions in the full amount of the Maximum Annual Distribution
(collectively, the “Unused Permitted Distributions”), then during succeeding
fiscal years, the Borrower may, in addition to the Maximum Annual Distribution,
make additional Distributions in an aggregate amount of up to but not exceeding
such Unused Permitted Distributions, if and only if, no Potential Default or
Event of Default then exists and no violation of Sections 7(J) through 7(L)
hereof will result after giving effect to any such Distributions.

“Disqualified Stock” means any capital stock or other ownership or profit
interest of Borrower that is or, upon the passage of time or the occurrence of
any event may become, obligated to redeem, purchase, retire, defease or
otherwise make any payment in respect of such capital stock in consideration
other than additional capital stock (other than Disqualified Stock), if such
obligation matures or has the potential to mature sooner than one year after the
repayment in full of all obligations hereunder.

SECTION 15.  Subsection 9(E) of the MLA is hereby amended by amending and
restating such subsection to read in its entirety as follows:

Cross-Default.           The occurrence, after giving effect to any applicable
notice and grace period, of any breach, default, or event of default under any
agreement (other than the Loan Documents), including, without limitation, any
guaranty, loan agreement, security agreement, mortgage, deed to secure debt, or
deed of trust, between either the Borrower or any Pledged Subsidiary and CoBank,
or between the Borrower or any Pledged Subsidiary and any affiliate of CoBank,
including, without limitation, Farm Credit Leasing Services Corporation.

SECTION 16.  Schedule 6(N) of the MLA is hereby amended by replacing such
Schedule 6(N) with the Schedule 6(N) attached hereto as Exhibit A.

SECTION 17.  Subsection 10(F) of the MLA is hereby amended by amending and
restating such Subsection to read in its entirety as follows:

Default Rate. In addition to the rights and remedies set forth in this Section
10 and notwithstanding any Note or Supplement, if prior to the maturity of any
Loan, the Borrower fails to make any payment or investment required to be made
under the terms of any Note or Supplement (except to extent the making of such
required investment is entirely within the control of CoBank) or following the
occurrence of an Event of Default then, at CoBank’s option in each instance,
such payment or investment shall accrue interest at 2% per annum in excess of
the interest rate otherwise applicable to such Loan from the date due until such
amount, including interest accrued thereon in accordance with the terms hereof,
is paid in full, or, if no rate is specifically applicable to such obligation or
payment,

 

6


--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

then at 2% per annum in excess of the variable rate described in the
Supplements. After maturity of any Loan, whether by reason of acceleration or
otherwise, the unpaid principal balance of the Loan (including, without
limitation, principal, interest, fees and expenses) shall automatically accrue
interest at 2% per annum in excess of the interest rate otherwise applicable to
such Loan, or, if no rate is specifically applicable to such obligation or
payment, then at 2% per annum in excess of the variable rate described in the
Supplements. All interest provided for herein shall be payable on demand and
shall be calculated from and including the date such payment, obligations or
investment was due to, but excluding, the date paid on the basis of a year
consisting of 360 days.

SECTION 18.  The definition of “Net Insurance Proceeds” in Section 6(B) of each
of the Term Supplement and the Third Supplement is hereby amended by amending
and restating such definition to read in its entirety as follows:

“Net Insurance Proceeds” means cash proceeds received by the Borrower or any
Pledged Subsidiary from any insurer under any casualty insurance policy or
similar insurance policy with respect to any loss, damage or destruction of any
asset or property owned by it, net of (i) the costs of recovery of such
insurance proceeds and (ii) amounts applied to repayment of Indebtedness (other
than to CoBank) secured by a lien on the related asset or property.

SECTION 19.  Subsection 6(D) of the Term Supplement is hereby amended by
inserting at the end of such subsection the following sentence:

Unless otherwise specified by the Borrower in writing, as between mandatory
repayments required pursuant to this Section 6, Section 6 of that certain Fourth
Supplement to the Master Loan Agreement, dated as of October 22, 2008, between
CoBank and the Borrower (CoBank Loan No. ML0743-T4) (as amended, restated,
supplemented or otherwise modified from time to time, the “Fourth Supplement”),
and Section 6 of that certain Third Supplement, dated as of November 30, 2004,
between CoBank and the Borrower (CoBank Loan No. ML0743-T3) (as amended,
restated, supplemented or otherwise modified from time to time, the “Third
Supplement”), the Borrower shall first make mandatory repayments under the Third
Supplement, then this Section 6, and then the Fourth Supplement.

SECTION 20.  The last sentence of Subsection 6(D) of the Third Supplement is
hereby amended by amending and restating such sentence to read in its entirety
as follows:

Unless otherwise specified by the Borrower in writing, as between mandatory
repayments required pursuant to this Section 6, Section 6 of that certain Fourth
Supplement to the Master Loan Agreement, dated as of October 22, 2008, between
CoBank and the Borrower (CoBank Loan No. ML0743-T4) (as amended, restated,
supplemented or otherwise modified from time to time, the “Fourth Supplement”),
and Section 6 of that certain Term Supplement, dated as of

 

7



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

June 22, 2001, between CoBank and the Borrower (CoBank Loan No. ML0743-T2) (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Supplement”), the Borrower shall first make mandatory repayments under
this Section 6, then the Term Supplement, and then the Fourth Supplement.

SECTION 21.  The WHEREAS clauses of the Recitals to the Pledge Agreement are
hereby amended by amending and restating such clauses to read in their entirety
as follows:

WHEREAS, CoBank and the Pledgor have entered into that certain Second Amended
and Restated Master Loan Agreement, dated as of November 30, 2004 (as the same
may be amended, supplemented, extended or restated from time to time, the
“MLA”), that certain Term Supplement, dated as of June 22, 2001 (as the same may
be amended, supplemented, extended or restated from time to time, the “Term
Supplement”) providing for a term loan of $45,965,690, that certain Third
Supplement to the Master Loan Agreement, dated as of November 30, 2004 (as the
same may be amended, supplemented, extended or restated from time to time, the
“Third Supplement”) providing for a reducing revolving line of credit of up to
$15,000,000 (the “Revolving Loan”), and that certain Fourth Supplement to the
Master Loan Agreement, dated as of October 22, 2008 (as the same may be amended,
supplemented, extended or restated from time to time, the “Fourth Supplement”)
providing for a delayed draw term loan of up to $52,000,000 (the “Delayed Draw
Term Loan”); and

WHEREAS, as an inducement to CoBank to execute the Third Supplement and to make
the Revolving Loan, the Pledgor agreed to amend and restate the then existing
amended and restated pledge agreement, dated as of June 22, 2001, between CoBank
and the Pledgor; and

WHEREAS, as an inducement to CoBank to execute the Fourth Supplement and to make
the Delayed Draw Term Loan, the Pledgor has agreed to amend the Pledge Agreement
and the certain other Loan Documents as described in that certain Agreement
Regarding Amendments to and Consent Regarding Loan Documents, dated as of
October 22, 2008, between CoBank and the Pledgor; and

WHEREAS, to secure the Pledgor’s obligations to CoBank under the MLA (as such
obligations relate to the Term Supplement, the Third Supplement and the Fourth
Supplement), the Term Supplement, the Third Supplement and the Fourth
Supplement, the Pledgor has agreed to pledge to CoBank the hereinafter defined
Pledged Collateral on the terms and conditions set forth in this Pledge
Agreement;

SECTION 22.  Subsection 2(a) of the Pledge Agreement is hereby amended by
amending and restating such Subsection to read in its entirety as follows:

 

8 

 



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

(a) all capital stock of Shenandoah Telephone Company, Shenandoah Cable
Television Company, ShenTel Service Company, Shenandoah Personal Communications
Company, Shenandoah Wireless Company (formerly known as Shenandoah Valley
Leasing Company), Shenandoah Mobile Company, Shenandoah Long Distance Company,
ShenTel Communications Company, Shenandoah Network Company, ShenTel Converged
Services of West Virginia, Inc., Shentel Converged Services, Inc., Shentel
Management Company, and Shentel Cable Company now owned or hereafter acquired by
the Pledgor, and any other corporation of which the Pledgor now owns or
hereafter acquires fifty percent (50%) or more of the issued and outstanding
capital stock (all such corporations, collectively, the “Pledged Subsidiaries”)
and

SECTION 23.  The definition of “Secured Obligations” in Section 2 of the Pledge
Agreement is hereby amended by amending and restating such definition to read in
its entirety as follows:

(i) the payment and performance of all obligations of the Pledgor under the MLA
(as such obligations relate to the Term Supplement, the Third Supplement and the
Fourth Supplement), the Term Supplement, the Third Supplement, and the Fourth
Supplement, any related Notes and other Loan Documents executed in connection
therewith, and (ii) the payment of all other indebtedness and the performance of
all other obligations of the Pledgor to CoBank under any future supplement which
by its terms provides that the loan or other extension of credit described
therein shall be secured by a lien and security interest in the Pledged
Collateral pursuant to this Pledge Agreement.

SECTION 24.  Section 4 of the Pledge Agreement is hereby amended by inserting
the phrase “, except as otherwise permitted under the MLA” immediately following
the term “Pledged Subsidiaries” in clause (c) thereof.

SECTION 25.  Subsection 5(A)(iii) of the Pledge Agreement is hereby amended by
inserting the phrase “(other than any return of capital or cash distributions
received by the Pledgor in connection with a disposition of a Pledged Subsidiary
or the assets of a Pledged Subsidiary that is otherwise permitted under the
MLA)” immediately following the term “Pledged Subsidiaries” in the third line
thereof.

SECTION 26.  Subsection 20(D) of the Pledge Agreement is hereby amended by
amending and restating such Subsection to read in its entirety as follows:

To the extent required by Law, CoBank shall notify the Pledgor and the FCC in
writing at least ten (10) days prior to the date on which CoBank intends to
exercise its rights, pursuant to this Pledge Agreement or any other Loan
Document, by foreclosing on, or otherwise disposing of, any Pledged Collateral
in connection with which such notice is required.

 

9

 



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

SECTION 27.  Schedule 1 to the Pledge Agreement is hereby amended and restated
in its entirety by replacing such Schedule 1 with the Schedule 1 attached hereto
as Exhibit B.

SECTION 28.  Pursuant to Subsection 8(A)(3) of the MLA, the Borrower has
covenanted, subject to certain exceptions, not to merge or consolidate with any
other entity or acquire all or substantially all of the assets of any person or
entity. Pursuant to Subsection 8(B)(3) of the MLA, the Borrower has covenanted
that, subject to certain exceptions, none of the Subsidiaries will merge or
consolidate with any other entity or acquire all or substantially all of the
assets of any person or entity. Pursuant to Subsection 4(c) of the Pledge
Agreement, the Borrower has covenanted not to consent to or approve of any
merger, consolidation, reorganization or any sale or lease of substantially all
the assets of any of the Pledged Subsidiaries. The Borrower has requested that
CoBank, pursuant to Subsections 8(A)(3) and 8(B)(3) of the MLA and Subsection
4(c) of the Pledge Agreement, consent to the dissolution, and if applicable,
merger into the Borrower, of Shenandoah Wireless Company (f/k/a Shenandoah
Valley Leasing Company). In reliance on the representations, warranties and
agreements provided and made by the Borrower to CoBank herein and in connection
with the request for such consent, upon the effectiveness of this Amendment
Agreement, CoBank hereby (i) consents to such dissolution, and, if applicable,
merger into the Borrower, of Shenandoah Wireless Company and (ii) agrees to
deliver to the Borrower, upon request, such original stock certificates, as are
in CoBank’s possession, evidencing the Borrower’s ownership of the equity
interest in Shenandoah Wireless Company for cancellation.

SECTION 29.   Pursuant to Subsection 8(A)(4) of the MLA, the Borrower has,
subject to certain exceptions, covenanted not to sell, transfer, lease, enter
into any contract for the sale, transfer or lease of, or otherwise dispose of,
any of its operating assets. Pursuant to Subsection 8(B)(4) of the MLA, the
Borrower has covenanted that, subject to certain exceptions, none of the
Subsidiaries will sell operating assets. Pursuant to Subsection 4(c) of the
Pledge Agreement, the Borrower has covenanted not to consent to or approve of
any merger consolidation, reorganization or any sale or lease of substantially
all the assets of any of the Pledged Subsidiaries. The Borrower has requested
that CoBank, pursuant to Subsections 8(A)(4) and 8(B)(4) of the MLA and
Subsection 4(c) of the Pledge Agreement, consent to the sale of the equity
interests in, or assets of, Shentel Converged Services, Inc. In reliance on the
representations, warranties and agreements provided and made by the Borrower to
CoBank herein and in connection with the request for such consent, upon the
effectiveness of this Amendment Agreement, CoBank hereby consents to such sale
of equity interests or assets of Shentel Converged Services, Inc. and further
agrees that (i) such sale shall not count against the $5,000,000 or $25,000,000
thresholds set forth in the proviso of Subsection 8(A)(4) or 8(B)(4) and (ii) in
the event such sale takes the form of an asset sale, the subsequent dissolution,
or merger into the Borrower, of Shentel Converged Services, Inc. shall be
permitted so long as the Borrower is the surviving entity. In connection with
any such sale, CoBank will take such actions as may be reasonably requested by
the Borrower to release all liens attributable to it on the equity interests of
Shentel Converged Services, Inc., including, without limitation, delivering any
share certificates evidencing such equity interests in escrow in advance of the
closing of such sale.

 

10



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

SECTION 30.  Neither this Amendment Agreement nor any prior amendment to the
Loan Agreement or other Loan Documents shall constitute a novation of the Loan
Agreement or the other Loan Documents. The Borrower acknowledges and expressly
agrees that this Amendment Agreement is limited to the extent expressly set
forth herein and shall not constitute a modification of the Loan Agreement or
any other Loan Documents or a course of dealing at variance with the terms of
the Loan Agreement or any other Loan Documents (other than as expressly set
forth above) so as to require further notice by CoBank, of its intent to require
strict adherence to the terms of the Loan Agreement and the other Loan Documents
in the future. All of the terms, conditions, provisions and covenants of the
Loan Agreement and the other Loan Documents shall remain unaltered and in full
force and effect except as expressly modified by this Amendment Agreement. The
Loan Agreement and each other Loan Document shall be deemed modified hereby
solely to the extent necessary to effect the amendments and consents
contemplated hereby.

SECTION 31.  All references to the MLA, the Term Supplement, the Third
Supplement or Pledge Agreement (collectively, the “Amended Documents”) in any of
the Amended Documents, or in any other documents, instruments or agreements
executed or delivered in connection therewith, shall be deemed a reference to
such Amended Document as amended by this Amendment Agreement. Except as
expressly provided in this Amendment Agreement, the execution and delivery of
this Amendment Agreement does not and will not amend, modify or supplement any
provision of, or constitute a consent to or a waiver of any noncompliance with
the provisions of, the Loan Agreement or the other Loan Documents, and, except
as specifically provided in this Amendment Agreement, the Loan Agreement and the
other Loan Documents shall remain in full force and effect.

SECTION 32.  The Borrower hereby represents and warrants to CoBank as follows:

(a)Such entity has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform this Amendment Agreement in
accordance with its terms. This Amendment Agreement has been duly executed and
delivered by such entity and is a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms.

(b)The execution, delivery and performance of this Amendment Agreement in
accordance with its terms do not and will not, by the passage of time, the
giving of notice or otherwise,

(i)        require any governmental approval or violate any applicable Law
relating to such entity;

(ii)       conflict with, result in a breach of or constitute a default under
the organizational documents of such entity, any material provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any governmental approval relating to
it; or

 

11



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

(iii)      result in or require the creation or imposition of any lien (except
as permitted by the Loan Agreement and the other Loan Documents) upon or with
respect to any property now owned or hereafter acquired by such entity.

 

(c)      that, after giving effect to the amendments and consents set forth in
this Amendment Agreement, the representations and warranties of such entity set
forth in the Loan Agreement and the other Loan Documents are true and correct as
of the date hereof as if made on the date hereof.

 

(d)      no Potential Default or Event of Default under the Loan Agreement and
the other Loan Documents has occurred and is continuing as of this date.

SECTION 33.  The Borrower, as the maker of the Loan Agreement and certain other
Loan Documents, hereby confirms and agrees that (a) each such document, as
amended hereby, as applicable, is and shall continue to be in full force and
effect, and (b) the obligations secured by each such document include any and
all obligations of the Borrower to CoBank under the MLA, as amended by this
Amendment Agreement, and the Term Supplement, Third Supplement and Fourth
Supplement.

SECTION 34.  This Amendment Agreement shall become effective as of its date. All
obligations and rights of the Borrower and CoBank arising out of or relating to
the period commencing on the effective date hereof shall be governed by the
terms and provisions of the Loan Agreement as amended by this Amendment
Agreement; the obligations of and rights of the Borrower and CoBank arising out
of or relating to the period prior to the date hereof shall continue to be
governed by the Loan Agreement without giving effect to the amendment provided
for herein.

SECTION 35.  The Borrower agrees to pay CoBank, on demand, all out-of-pocket
costs and expenses incurred by CoBank, including, without limitation, the
reasonable fees and expenses of counsel retained by CoBank, in connection with
the negotiation, preparation, execution and delivery of this Amendment Agreement
and all other instruments and documents contemplated hereby.

SECTION 36.  This Amendment Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.

SECTION 37.  Except to the extent governed by applicable federal law, this
Amendment Agreement shall be governed by and construed in accordance with the
laws of the State of Virginia, without reference to choice of law doctrine.

 

[Signatures on following page.]


12



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

IN WITNESS WHEREOF, the Borrower has caused this Amendment Agreement to be
executed and delivered, and CoBank has caused this Amendment Agreement to be
executed and delivered, each by its respective duly authorized officer as of the
date first shown above.

 

 



SHENANDOAH TELECOMMUNICATIONS COMPANY



 

By:  ________________________________  

Christopher E. French

President

 

 

 

 

 

 

 

[Signatures continued on next page.]

 

13

 

 



 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 



[Signatures continued from previous page.]

 

 

COBANK, ACB

 

 

By: ________________________________   

Gloria S. Hancock

 

Vice President

 

 

 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

Exhibit A

 

SCHEDULE 6(N)

 

SUBSIDIARIES

 

Entity

Number of Shares Owned by the Pledgor

Percentage of Total Outstanding Shares Owned by the Pledgor

Shenandoah Telephone Company

5,000

100%

Shenandoah Cable Television Company

3,610

100%

ShenTel Service Company

4,800

100%

Shenandoah Personal Communications Company

18

100%

Shenandoah Wireless Company (f/k/a Shenandoah Valley Leasing Company)

1,500

100%

Shenandoah Mobile Company

5,000

100%

Shenandoah Long Distance Company

50

100%

ShenTel Communications Company

1

100%

Shenandoah Network Company

712

100%

Shentel Converged Services of West Virginia, Inc.

1

100%

Shentel Converged Services, Inc.

1

100%

Shentel Management Company

1

100%

Shentel Cable Company

1

100%

 

 

 

--------------------------------------------------------------------------------

Agreement Regarding Amendments to Loan Documents/

Shenandoah Telecommunications Company

 



 

Exhibit B

 

SCHEDULE 1

to

PLEDGE AGREEMENT

 

Entity

Number of Shares Owned by the Pledgor

Certificate Number(s)

Percentage of Total Outstanding Shares Owned by the Pledgor

Shenandoah Telephone Company

5,000

9293

100%

Shenandoah Cable Television Company

3,610

6-17

100%

ShenTel Service Company

4,800

3-13

100%

Shenandoah Personal Communications Company

18

1-11

100%

Shenandoah Wireless Company (f/k/a Shenandoah Valley Leasing Company)

1,500

3

100%

Shenandoah Mobile Company

5,000

4-8, 4-A

100%

Shenandoah Long Distance Company

50

1

100%

ShenTel Communications Company

1

1

100%

Shenandoah Network Company

712

1-8

100%

Shentel Converged Services of West Virginia, Inc.

1

1

100%

Shentel Converged Services, Inc.

1

1

100%

Shentel Management Company

1

1

100%

Shentel Cable Company

1

1

100%

 

 

 